Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Election/Restriction 

          Applicant's traversal of the restriction requirement mailed on 02/17/2021, is acknowledged. Examiner agrees that Group I includes 1-15. The Election/Restriction has been mailed on 12/28/2020 has been withdrawn. 

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection

  Claims 8 and 13 are objected to because of the word 'it" should be deleted, as the term "it" is indefinite. Appropriate correction is required. 

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (US Pub. 2012/0050423).

            Ishikawa discloses in Figures 1 and 4-10 an inkjet printing apparatus comprising:
          Regarding claim 1, a printing agent container receptacle (321) that comprises an input opening to receive a printing agent container (301) in a longitudinal direction wherein the receptacle (321) comprises and blocker (327a) movable between:
       * a first position wherein the blocker (327a) stops the printing agent container (301) at a first distance from the opening (Figure 9A); and 
       *a second position wherein the printing agent container (301) stops in a position further from the opening than the first distance (Figure 7); 

          Regarding claim 2, wherein the blocker (327a) is biased to the first position (Figure 9A). 
          Regarding claim 3, the receptacle (321) comprising a wall and wherein the blocker (327a) comprises an arm (327) that is extendable from the wall (Figure 4). 
          Regarding claim 4, wherein the blocker (327a) moves from first position to the second position with a component (328) in the direction of the longitudinal force (Figures 4-5, 7 and 9A).
          Regarding claim 8, wherein the actuator (328) is located at a threshold width/height so that it moves the actuator from the first position to the second position by containers (301) that exceed the threshold width and/or height (Figure 4). 
           Regarding claim 9, wherein the threshold height is located at the point of the surface wherein a plane perpendicular to the longitudinal direction at the first longitudinal distance intersects the inclined surface (Figure 4).
           Regarding claim 15,  a printing agent container receptacle (321) that comprises an input opening to receive a printing agent container (301) in a longitudinal direction wherein the receptacle (321) comprises and blocker (327a) movable between:
       * a first position wherein the blocker (327a) stops the printing agent container (301) at a first distance from the opening (Figure 9A); and 
       *a second position wherein the printing agent container (301) stops in a position further from the opening than the first distance (Figure 7); 
. 

                                           Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 USC 103 (a) as being unpatentable over Ishikawa (US Pub. 2012/0050423) in view of Childers et al. (US Pat 5,956, 057).  

            Ishikawa discloses in Figures 1 and 4-10 an inkjet printing apparatus comprising:

            Regarding a part of claim 10, a printing agent container receptacle (321) adapted to receive printing agent containers (301) wherein the printing agent container receptacle (321) comprises an actuator (328) that upon receipt of a longitudinal insertion force by the container defines a stop position (an element 327a is engaged with a groove 306) of the printing agent container (301) (Figures 1, 4-5, 7 and 9A).
          Regarding claim 11, wherein the stop position is determined by a blocker (327a) movable between a first position, wherein the blocker (327a) stops the printing agent container (301) at a first distance from the opening, and a second position wherein the printing agent container (301) stops in a position further than the first distance (Figures 4-5, 7 and 9A).

           Regarding claim 13, wherein the actuator (328) is located at a threshold width and/or height so that it moves the actuator from the first position to the second position by containers that exceed the threshold width and/or height (Figures 4-5, 7 and 9A).
           Regarding claim 14, wherein the stop position (an element 327a is engaged with a groove 306) is defined by an arm (327) movable upon receipt of the longitudinal insertion force with at least a component in the longitudinal direction defined by the insertion force (Figures 4-5, 7 and 9A). 

           However, Ishikawa does not disclose a printing agent container receptacle adapted to receive printing agent containers of different sizes.

           Nevertheless, Childers et al. disclose in Figures 2-3 an ink jet printing system comprising a printing agent container receptacle (14) adapted to receive printing agent containers (48, 50) of different sizes.  

          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Childers et al. in the Ishikawa’s inkjet printing apparatus for the purpose of providing a larger ink container to result in a less frequent ink container replacement for a given usage rate.
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 7,950,789; US Pat. 9,840,082) cited in the PTO .

Allowable Subject Matter
          
         Claims 5-6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a printing agent container receptacle comprising an actuator that includes a rotatable arm attached to a wall wherein the longitudinal force induces a rotational force on the arm in the combination as claimed.

         Claim 7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a printing agent container receptacle comprising an actuator includes a surface angled with respect to the longitudinal direction of the receptacle so that the surface defines the threshold height and/or width in the combination as claimed.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
   
        If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853